Citation Nr: 0615245	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for internal 
derangement of the right knee with bursitis.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for fatty tissue 
nodules on the back and legs.  

5.  Entitlement to service connection for a disability due to 
an undiagnosed illness.  

6.  Entitlement to a rating higher than 30 percent for post-
gastrectomy syndrome with hiatal hernia and gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from July to December 1961, 
from April to June 1964, and from November 1990 to September 
1991 during a tour in Southwest Asia for the Persian Gulf 
War.  He earlier had verified active duty for training from 
June 28, to July 12, 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Wilmington, Delaware, Department 
of Veterans Affairs (VA) Regional Office (RO).

Procedural history 

In rating decisions dated in August 1975 and January 1992, 
the RO denied claims for service connection for residuals of 
a right knee injury and hypertension, respectively.  The 
veteran did not appeal those decisions.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).



In a January 1999 decision, the Board granted service 
connection for post-gastrectomy syndrome with hiatal hernia 
and GERD; the RO subsequently implemented that award in a May 
1999 decision and assigned an initial 20 percent rating for 
the disability.  The veteran requested a higher rating in May 
2000.  In August 2000, the RO increased the rating to 30 
percent.  He then perfected an appeal of that decision.  See 
February 2001 notice of disagreement (NOD), December 2002 
statement of the case (SOC), and January 2003 
substantive appeal (VA Form 9).

In a December 2000 rating decision, the RO denied service 
connection for PTSD.  The veteran also perfected an appeal of 
that decision.  See September 2001 NOD, February 2003 SOC, 
and February 2003 VA Form 9.  

In a December 2002 rating decision, the RO denied service 
connection for a disability due to an undiagnosed illness.  
The veteran perfected an appeal of that decision, as well.  
See January 2003 NOD, September 2004 SOC, and December 2004 
VA Form 9.  

In January 2003, the veteran filed a petition to reopen the 
previously denied claims for service connection for a right 
knee disability and hypertension.  He also filed a claim for 
service connection for fatty tissue nodules of his back and 
legs.  In a December 2003 rating action, the RO declined to 
reopen the right knee and hypertension claims.  The RO also 
denied service connection for fatty tissue nodules on the 
back and legs.  The veteran perfected an appeal of that 
decision.  See January 2004 NOD, September 2004 SOC, and 
December 2004 VA Form 9.  

This decision of the Board addresses the issues of 
entitlement to service connection for PTSD and whether new 
and material evidence has been submitted to reopen the claim 
for service connection for hypertension.  The remaining 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.



Clarification of hearing request

In the VA Form 9s filed in January and February 2003, the 
veteran requested hearings at the Board's offices in 
Washington, DC (central office hearings); however, these 
hearing requests later were cancelled by his representative 
in September 2003.  See VA Form 21-4138, dated September 8, 
2003.  In a statement submitted later that month the veteran 
again requested a hearing before the Board.  See veteran's 
statement, dated September 25, 2003.  The record reflects 
that a local Decision Review Officer (DRO) at the RO held an 
informal conference with the veteran and his representative 
in March 2004; the conference covered all of the issues 
currently on appeal.  Although the conference report does not 
indicate that the informal hearing satisfied the veteran's 
request for a personal hearing, the Board finds that it does.  
In this regard, the Board points to the VA Form 9 filed in 
December 2004 wherein the veteran specifically declined a 
personal hearing as well as the representative's March and 
December 2005 statements indicating they had nothing further 
to submit on the veteran's behalf and requesting that the 
case be sent to the Board for final review and a decision.  

Other matter

The evidence of record reflects a diagnosis of generalized 
anxiety disorder with depression.  In a February 2003 letter, 
the veteran stated that PTSD and generalized anxiety disorder 
with depression were almost the same.  See his statement, 
dated February 25, 2003.  In a letter dated in September 
2003, the RO notified him that, while PTSD and generalized 
anxiety disorder with depression were very similar 
psychiatric disorders, the circumstances of incurrence were 
different for purposes of service connection.  As such, the 
RO apprised him that if he wanted to claim service connection 
for generalized anxiety disorder with depression he should 
provide medical or lay evidence showing he suffered from this 
psychiatric disability during any of his periods of active 
duty.  To date, the RO has not adjudicated a claim of 
entitlement to service connection for generalized anxiety 
disorder with depression - much less denied it.  Therefore, 
this issue is not before the Board and accordingly will not 
be discussed further in this decision.  See 38 C.F.R. 
§ 20.200.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged 
stressors in service.

2.  The medical evidence of record also does not contain a 
diagnosis of PTSD.

3.  An unappealed rating decision in January 1992 denied the 
veteran's claim of entitlement to service connection for 
hypertension.  

4.  The additional evidence submitted or otherwise obtained 
since that decision is merely cumulative of evidence already 
of record and/or does not raise a reasonable possibility of 
substantiating this claim. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).

2.  The January 1992 RO decision denying service connection 
for hypertension is final; new and material evidence has not 
been submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.   38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), to 
the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for 
VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 (2004).

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of his 
claims by rating decisions in December 2000 (PTSD issue) and 
January 2003 (new and material issues).  Nevertheless, 
in Pelegrini II the Court clarified that when VCAA 
notification is not provided prior to the initial 
adjudication of a claim, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if the initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
See also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  Here, the RO readjudicated the claims and sent the 
veteran a supplemental statement of the case (SSOC) in 
September 2004, following the VCAA notice compliance action 
in September 2003.  He was provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the notice.  In March and December 2005, his 
representative indicated they had no further evidence or 
argument to submit.  Therefore, there is no prejudice to the 
veteran because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided, and since he has 
indicated he has no further evidence to submit in support of 
his claims.  

The Court also held in Pelegrini II that VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This fourth 
"element" of the notice requirement comes from the language 
of § 3.159(b)(1).

Here, the September 2003 VCAA letter summarized the evidence 
needed to substantiate the claims and VA's duty to assist.  
It also specified the evidence the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical records.  In this way, the VCAA letter 
clearly satisfies the first three "elements" of the notice 
requirement.

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA 
letter stated that it was his responsibility to support his 
claims with appropriate evidence and specifically outlined 
the evidence needed.  A more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  Despite the inadequate notice 
provided him on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  In addition, because his claim 
for service connection for hypertension will not be reopened 
- since there is no new and material evidence, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to him in this claim either.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  The Board 
notes that in the September 2004 SOC, in regard to the 
hypertension claim, the RO notified the veteran that he had 
only submitted page 2 of a private physician's letter.  The 
RO advised the veteran that he should submit page 1 of this 
doctor's letter if he wanted it to be considered.  He was 
also instructed to complete release forms if he wanted all of 
the physician's records considered.  See SOC dated in 
September 2004, pages 23-24.  The veteran did not respond.  
Again, the Board notes that correspondence dated in March 
2005 and December 2005 from the veteran's representative 
indicates the veteran has no additional evidence to submit.  

In a December 2005 brief, the veteran's representative argued 
that the veteran should be afforded another VA psychiatric 
examination.  Specifically, the representative maintained 
that a May 2004 VA psychiatric examination was inadequate 
because there was no indication the VA examiner reviewed a 
March 2004 VA counselor's statement and the report of a May 
2004 VA social survey prior to the examination.  See Brief in 
Support of Appeal, dated in December 2005, pages 27-28.  

Upon review, however, the Board notes that the May 2004 VA 
psychiatric examination reported psychiatric history, 
provided clinical findings regarding the veteran's 
complaints, and provided a resulting diagnosis.  The VA 
examiner specifically noted the veteran was unable to provide 
any specific traumatic events.  Therefore, it was entirely 
reasonable that the examiner, in turn, concluded the veteran 
did not meet the criteria for PTSD.  The mere fact that the 
VA examiner did not review the March 2004 counselor's 
statement or the May 2004 VA social survey does not 
invalidate his/her conclusion.  On the contrary, these 
records appear to support the VA examiner's conclusion.  
Neither the March 2004 counselor's statement nor the May 2004 
VA social survey diagnosed PTSD.  In any event, it is not 
always required that a VA examiner review each and every 
piece of evidence on file.  Cf. VAOPGCPREC 20-95 (July 14, 
1995).

That an examiner's findings do not support the veteran's 
claim is not a reason to find an examination inadequate.  
Moreover, as persons without medical training, neither the 
veteran nor his representative is competent to comment on 
matters requiring medical expertise - such as the adequacy 
of a medical diagnosis (or lack thereof).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
Board rejects the representative's argument.

The Board will now address the claims.

Entitlement to service connection for PTSD

Pertinent laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from an injury sustained or disease contracted 
during active military service, or for aggravation of a pre-
existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. § 3.303, 3.306 (2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 255 (1992).

Service connection - PTSD in particular

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in- service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2005).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  Where a determination is made that 
the veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).




Analysis

As mentioned, three elements must be met in order for service 
connection to be granted for PTSD:  (1) a current diagnosis 
of PTSD; (2) evidence of combat status or independently 
confirmed stressors; and (3) a link between PTSD and the 
stressors.  See 38 C.F.R. § 3.304(f) (2005); Moreau v. Brown, 
9 Vet. App. 389 (1996).

Here, with respect to element (1), current disability, the 
record does not include a diagnosis of PTSD in conformity 
with DSM-IV.  The veteran's VA and private treatment records 
do not show a diagnosis of PTSD.  The report of a May 2004 
VA social survey reflects a diagnosis of "rule out" PTSD.  
A VA psychiatric examination conducted a few days later in 
May 2004 also did not result in a diagnosis of PTSD.  Indeed, 
the psychiatric examination was conducted for the specific 
purpose of determining whether the veteran had PTSD.  It is 
clear from the examination report that the evaluating 
clinician interviewed the veteran at some length and paid 
attention to his reported history and symptomatology.  Yet, 
PTSD was not diagnosed and, in fact, the examiner diagnosed 
the veteran as having mild anxiety secondary to his current 
physical condition.  The examiner specifically indicated the 
veteran did not meet the criteria for PTSD - noting, for 
instance, that he was unable to describe any specific 
traumatic events, a fundamental requirement for this 
diagnosis.  

The Board of course is aware of the November 2000 statement 
from the veteran's spouse, a registered nurse, wherein she 
maintains that "[the veteran] is a Gulf War Vet who was 
there during the actual war; therefore, he's a Combat Vet.  
PTSD is a given; the man is not the same man who left out of 
here one day in [unintelligible] to go to war; he has mood 
swings that would knock your socks off; he can't sleep 
at night; very irritable . . . ."  

With any piece of evidence, the credibility and weight to be 
attached to it is within the province of the Board as 
adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cased cited therein.  In view of her medical 
training and experience as a registered nurse, the veteran's 
spouse's claim that he has PTSD has  some probative value - 
albeit limited.  See Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996), YT v. Brown, 9 Vet. App. 195, 201 (1996) and 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), all of which 
generally stand for the proposition that any health care 
professional is qualified to render a medical opinion.  But 
in evaluating the probative value of the veteran's spouse's 
statement, the Board looks at factors such her knowledge and 
skill in analyzing the medical data.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  See also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."]  The Board does not believe that 
the veteran's spouse's occupation as a registered nurse 
qualifies her to render competent medical opinions on matters 
such as psychiatric diagnoses.  The holdings in the Black and 
Guerrieri decisions indicate an opinion, even by a person 
with medical training, may be reduced in probative value if 
the medical issue requires special (esoteric) knowledge.  
Moreover, the Board may take into account the veteran's 
spouse's self-interest in assessing the weight to be accorded 
to her statement.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (interest may affect the credibility of 
testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Regardless, the Board does not find that the spouse's 
statement, in fact, constitutes a diagnosis of PTSD.  It is 
abundantly clear from her statement that her conclusion that 
the veteran has PTSD is not based on a mental status 
evaluation but merely on her personal observations and belief 
- however sincere, that every combat veteran has PTSD.  But 
as will be discussed further below, the Board finds that the 
veteran did not engage in combat during service.  Therefore, 
insofar as his spouse's statement can be construed as a 
diagnosis of PTSD, it nonetheless is based on an inaccurate 
factual premise and, therefore, is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

Even the veteran, himself, does not claim that he actually 
has been diagnosed with PTSD.  Instead, he argues, similar to 
his wife, that "[a]s far as me having PTSD, I think just 
being there and going through all that we did and seeing all 
that we saw speak for itself."  See his statement dated 
January 6, 2003.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability 
(i.e., confirmation, by medical diagnosis, that he has the 
specific condition alleged).  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, as well, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).

To the extent the veteran believes he has PTSD, it is now 
well established that although he is competent to report on 
his symptoms, as a lay person without medical training he is 
not competent to determine whether he has PTSD or, in turn, 
to causally relate this diagnosis to an event coincident with 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, element (1) of Hickson and 38 C.F.R. § 3.304(f), a 
diagnosis of PTSD, is lacking in this case.  The veteran's 
claim fails on this basis, alone, irrespective of the other 
two requirements.

Nevertheless, with respect to the second element, medical 
nexus, a review of the pertinent medical evidence of record 
shows that no medical examiner identified any stressor(s) in 
service as causing PTSD.  As noted above, evaluations 
conducted in May 2004 by a VA social worker and examiner 
specifically determined the veteran did not have PTSD.  
Accordingly, the Board also finds that element (2) has not 
been satisfied either.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, the Board observes there is no evidence 
the veteran participated in combat during the Persian Gulf 
War.  His awards and decorations do not include any 
indication of combat status.  VA's General Counsel has held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b) and the 
implementing regulation 38 C.F.R. § 3.304(d), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.

Here, there is no objective evidence of record indicating the 
veteran participated in combat.  His military occupational 
specialty (MOS) during his Persian Gulf service was material 
control and accounting specialist.  So the Board concludes 
that combat status has not been confirmed and presumptions 
relating to this are not applicable.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be independently corroborated.  
His lay statements, alone, are insufficient to establish the 
occurrence of an alleged stressor.  See Moreau v. Brown, 
supra.
Although the record shows the RO did not attempt to verify 
his alleged stressors, the mere absence of a diagnosis of 
PTSD means there is no need to do that.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to veteran).

In summary, the Board concludes there is no medical evidence 
of a diagnosis of PTSD and no medical evidence of a causal 
nexus between this condition and any claimed stressor in 
service.  As none of the required elements under 
38 C.F.R. § 3.304(f) have been met, a preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD - in turn, meaning the benefit-of-the-
doubt rule does not apply and his claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension

Pertinent laws and regulations

The laws and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Presumption of soundness/aggravation of pre-existing 
disability

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase 
in the underlying severity, does not constitute aggravation 
of the disability.  38 C.F.R. § 3.306(a) (2005).  Evidence of 
the veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

The Board notes there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Evidence 
construed as a claim to reopen was received in January 2003, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, 
is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Factual background

In January 1992, the RO denied service connection for 
hypertension on the basis that the condition existed prior to 
service and was not aggravated by service.

The veteran was informed of the January 1992 decision denying 
service connection by letter from the RO dated in February 
1992.  He did not file an appeal; hence, that decision is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104; 20.1103 (2005).

The "old" evidence

Evidence of record at the time of the January 1992 RO rating 
decision consisted of the veteran's service medical records 
(SMRs) and a VA examination report dated in November 1991.  

The service medical records show the veteran had well-
controlled hypertension at the time of entry into Persian 
Gulf service.  

VA examination in November 1991 revealed a blood pressure 
reading of 136/84.  There was no pertinent diagnosis.

Analysis

The unappealed January 1992 rating decision that denied 
service connection for hypertension is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection may be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2005).  So the Board's inquiry 
will be directed to the question of whether any additionally 
submitted evidence (i.e., since January 1992) raises a 
reasonable possibility of substantiating this claim.  

As mentioned, the January 1992 rating decision denied service 
connection for hypertension because the evidence showed that 
the condition existed prior to service and was not aggravated 
therein.  So to reopen this claim, there must be evidence now 
of record at least suggesting the veteran's pre-existing 
hypertension was aggravated in service beyond its natural 
progression.

The evidence added to the record since the RO's January 1992 
rating decision consists of private and VA treatment records 
dated from 1986 to 2003 and reports of VA examinations 
conducted from 1994 to 2004.  While this evidence is new, 
in the sense it was not previously before VA decision makers 
in 1992, it is not material.  Nowhere in these treatment 
records or examinations is there a medical opinion indicating 
the veteran's pre-existing hypertension was permanently 
aggravated beyond its natural progression while in service.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (holding 
that an injury will be considered aggravated in service when 
there is a worsening of the underlying condition and not just 
a temporary worsening of the symptoms).  The records to a 
great extent pertain to unrelated conditions, which clearly 
are not material to the issue at hand, or merely reflect that 
the veteran had hypertension prior to his Persian Gulf 
service without any indication that the hypertension was 
aggravated during his military service.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  Clearly, medical 
evidence suggesting the veteran's pre-existing hypertension 
was aggravated in service is still lacking.  The additional 
evidence therefore is not material.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998).

With respect to the veteran's own statements on file in 
support of his claim, these are essentially mere reiterations 
of similar contentions raised in 1992 to the effect that his 
hypertension became worse due to his military service and, 
therefore, are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Insofar as these lay statements from him 
suggesting his hypertension was aggravated in service, due to 
whatever cause, they are insufficient to support his claim.  
The Court repeatedly has held that a layperson without 
medical training, such as the veteran, is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See 38 C.F.R. § 3.159; Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted the "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."  

Because there is still no competent medical evidence that the 
veteran's 
pre-existing hypertension was aggravated in service beyond 
its natural progression, the additional evidence in question 
does not raise a reasonable possibility of substantiating his 
claim.  See 38 C.F.R. § 3.156 (2005).  So the Board finds 
that his attempt to reopen his claim is unsuccessful.

Additional comment

VA does not have a duty to assist the veteran in the 
development of his claim in the absence of new and material 
evidence to reopen the claim.  The Board views its discussion 
above as sufficient to inform the veteran of the evidence 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

The claim for service connection for PTSD is denied.

The petition to reopen the claim for service connection for 
hypertension is denied.


REMAND

Reasons for remand

As already alluded to, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided notice of the type of evidence necessary 
to establish disability ratings or effective dates for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which informs him that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Entitlement to a rating higher than 30 percent for post-
gastrectomy syndrome with hiatal hernia and GERD

Records show the veteran was last afforded a VA examination 
concerning this claim in September 2003, so some 2-1/2 years 
ago.  His representative points out that a private 
esophagogastroduodenoscopy (EGD) since performed in April 
2004 showed "erosive changes at the gastroesophageal 
junction."  So the representative is requesting the veteran 
be scheduled for another, more current VA examination.  Under 
these circumstances, the Board believes this indeed is needed 
to determine the present severity of the veteran's 
disability.  See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately 
addresses the level of impairment of the disability since the 
previous examination).  See, too, Snouffer v. Gober, 10 
Vet. App. 400, 403 (1997), quoting VAOPGCPREC 11-95, 60 Fed. 
Reg. 43, 186 (1995) (To the extent the claimant asserts the 
disability in question has undergone an increase in severity 
since the time of the last examination, a new VA examination 
is required).

Service connection for fatty tissue nodules on the back and 
legs

In its September 2004 SOC, the RO determined that fatty 
nodules, or lipomas, were a benign condition and, thus, not 
considered a chronic disability for VA compensation purposes.  
The veteran's representative points out, however, in her 
December 2005 brief, that service connection already is in 
effect for residuals of a fatty nodule excision of the right 
forearm (removed in 1991), and that the veteran had a second 
lipoma removed from his back in September 2002.  She 
maintains that although the lipomas were described as 
"benign" the RO should consider whether the additional 
lipomas are related to the nodule removed in 1991 
(i.e., secondary service connection).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a) (2005).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Entitlement to service connection for a disability due to an 
undiagnosed illness

The veteran contends that he has difficulty sleeping, 
headaches, cramps, rashes, irritability, shortness of breath, 
and joint pain, which had their onset in service and are not 
attributable to known clinical diagnoses.  Because he served 
in the Southwest Asia theater of operations during the 
Persian Gulf War, he is entitled to further development of 
his claims under the provisions of 38 C.F.R. § 3.317.

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317, provided that a 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to:  fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2005).

The evidence of record shows the veteran has had a long-
standing problem with bronchitis since the mid-1980s.  
[Service connection for a respiratory disorder was denied in 
a January 1999 Board decision.]  




The veteran was afforded a VA respiratory examination in 
April 2004.  Following evaluation, the examiner stated the 
following:

Most likely diagnostic entity to explain 
the patient's dyspnea is mild asthma or 
reactive airways disease related to 
occupational asthma.  It is quite likely 
that this condition is related to his 
history of smoke exposure in Saudi Arabia 
and is possibly exacerbated by exposure 
to aeroallergens and chemicals in his 
workplace.  

This VA examiner did not address or other reference the 
veteran's long-standing history of bronchitis in relation to 
his current problems.  Consequently, the Board finds that 
additional clinical development is needed in order to 
determine whether the veteran's complaints can be attributed 
to known diagnoses.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for internal 
derangement of the right knee with bursitis

The last final rating decision concerning this claim was in 
August 1975.  

In reviewing the veteran's present petition to reopen this 
claim, the Board observes that in a brief dated in December 
2005 his representative raised the issue of clear and 
unmistakable error (CUE) in that August 1975 rating decision.  
The representative discussed the basis of this CUE claim.  
See Brief in Support of Appeal, dated in December 2005, pages 
23-25.  This CUE claim, concerning that August 1975 rating 
decision, has not been developed or adjudicated by the RO 
or certified for appellate review by the Board.  Furthermore, 
the CUE issue is inextricably intertwined with the current 
petition to reopen this claim.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  See, too, Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).

If the RO ultimately determines there was CUE in that 
original August 1975 decision, this, in turn, would vitiate 
the need to submit new and material evidence to reopen this 
claim.  So to avoid piecemeal adjudication of these two 
interrelated issues, the Board must postpone deciding whether 
new and material evidence has been submitted to reopen this 
claim.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the remaining claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of the service-
connected post-gastrectomy syndrome 
with hiatal hernia and GERD.  The 
claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to 
the examination for the veteran's 
pertinent medical history.  All 
indicated tests and studies should be 
conducted and all findings reported in 
detail.  The examiner should state 
whether the following symptoms are 
manifested:  pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia; or other 
symptom combinations productive of 
severe impairment of health.  

3.  Also schedule the veteran for a VA 
dermatology examination to determine 
the etiology of any fatty nodules on 
his back and legs.  The claims folder 
and a separate copy of this remand 
should be made available to and 
reviewed by the examiner prior to the 
examination for the veteran's pertinent 
medical history.  The examiner should 
document any current fatty nodules, 
including any excision scars.  
The examiner should express an opinion 
as to whether any fatty nodules found 
on the back and legs are at least as 
likely as not related to the veteran's 
active military service - including to 
the service-connected residuals of 
fatty nodule excision of the right 
forearm.  If the examiner concludes 
there is no causal connection, it 
should be indicated whether there has 
been chronic aggravation of any fatty 
nodules residuals as a result of the 
service-connected disability.

4.  As well, schedule the veteran for a 
VA examination to determine the nature, 
extent and etiology of the following:  
difficulty sleeping, headaches, cramps, 
rashes, irritability, shortness of 
breath, and joint pain, which he 
alleges are due to his service in 
Southwest Asia during the Persian Gulf 
War.  All indicated tests and studies 
should be accomplished.  The examiner 
should address all conditions and 
symptoms elicited from the veteran - 
as well as provide details about the 
onset, frequency, duration, and 
severity of all complaints and state 
what precipitates and what relieves 
them.  The examiner should list all 
diagnosed conditions and state which 
symptoms, abnormal physical findings, 
and abnormal laboratory test results 
are associated with each.  If all 
symptoms, abnormal physical findings, 
and abnormal laboratory test results 
cannot be associated with a diagnosed 
disorder, additional specialist 
examinations for diagnostic purposes 
may be required to address these 
findings.

If additional specialist examinations 
are required, the specialist should be 
provided all examination reports and 
test results, and the symptoms, 
abnormal physical findings, and 
abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which 
of these, if any, can be attributed in 
this veteran to a known clinical 
diagnosis and which, if any, cannot be 
attributed to a known clinical 
diagnosis.

After the specialists' examinations 
have been completed, and all laboratory 
results received, a final report 
providing a list of diagnosed condition 
should be made.  All symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis should be listed separately.  
Any differences of opinions or 
differing diagnoses must be reconciled 
by the examiners.

The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiners prior 
to the examinations.

5.  Then readjudicate the remaining 
claims at issue in light of the 
additional evidence obtained.  In 
regards to the fatty nodules claim, 
consider service connection on a 
secondary basis under 38 C.F.R. § 3.310 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  Also determine whether there 
was CUE in the August 1975 rating 
decision that denied service connection 
for internal derangement of the right 
knee with bursitis.  And based on the 
results of this determination, 
take appropriate action to address the 
ancillary issue of whether new and 
material evidence has been submitted 
during the years since to reopen this 
claim.  

6.  If the benefits requested are not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them time to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


